Name: Council Decision (EU) 2018/754 of 14 May 2018 on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius
 Type: Decision
 Subject Matter: international affairs;  fisheries;  European construction;  Africa
 Date Published: 2018-05-24

 24.5.2018 EN Official Journal of the European Union L 128/1 COUNCIL DECISION (EU) 2018/754 of 14 May 2018 on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with point (a) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 28 January 2014, the Council adopted Decision 2014/146/EU on the conclusion of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (2) (the Agreement). (2) The first Protocol (3) to the Agreement set out, for a period of three years, the fishing opportunities granted to Union vessels in the fishing zone under the sovereignty or jurisdiction of the Republic of Mauritius (Mauritius) and the financial contribution granted by the Union. The period of application of that Protocol expired on 27 January 2017. (3) In accordance with Council Decision (EU) 2017/1960 (4), a new Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (5) (the Protocol) was signed on 8 December 2017, subject to its conclusion at a later date. (4) The Protocol has been applied on a provisional basis since the date of its signature. (5) The objective of the Protocol is to enhance cooperation between the Union and Mauritius to promote a sustainable fisheries policy and sound exploitation of fisheries resources in Mauritius waters and to support Mauritius in the development of its sustainable ocean economy. (6) The Protocol should be approved. (7) Article 9 of the Agreement establishes the Joint Committee responsible for monitoring the application of the Agreement (the Joint Committee). Furthermore, in accordance with Article 5, Article 6(2) and Articles 7 and 8 of the Protocol, the Joint Committee is able to approve certain amendments to the Protocol. In order to facilitate the approval of such amendments, the Commission should be empowered, subject to specific conditions, to approve them under a simplified procedure, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (the Protocol) is hereby approved on behalf of the Union (6). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 16 of the Protocol (7). Article 3 Subject to the provisions and conditions set out in the Annex, the Commission shall be empowered to approve, on behalf of the Union, amendments to the Protocol to be adopted by the Joint Committee. Article 4 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) Consent of 17 April 2018 (not yet published in the Official Journal). (2) Council Decision 2014/146/EU of 28 January 2014 on the conclusion of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (OJ L 79, 18.3.2014, p. 2). (3) Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (OJ L 79, 18.3.2014, p. 9). (4) Council Decision (EU) 2017/1960 of 23 October 2017 on the signing, on behalf of the Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (OJ L 279, 28.10.2017, p. 1). (5) OJ L 279, 28.10.2017, p. 3. (6) The Protocol has been published in OJ L 279 of 28.10.2017, p. 3, together with the decision on signature. (7) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX SCOPE OF THE EMPOWERMENT AND PROCEDURE FOR ESTABLISHING THE UNION POSITION IN THE JOINT COMMITTEE (1) The Commission shall be authorised to negotiate with the Republic of Mauritius and, where appropriate and subject to compliance with point (3) of this Annex, agree on amendments to the Protocol in respect of the following issues: (a) review of fishing opportunities and related provisions in accordance with Articles 7 and 8 of the Protocol; (b) decisions on the modalities of the sectoral support in accordance with Article 5 of the Protocol; (c) management measures falling within the powers of the Joint Committee in accordance with Article 6(2) of the Protocol. (2) In the Joint Committee, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the common fisheries policy; (b) follow the Council conclusions of 19 March 2012 on a communication on the external dimension of the common fisheries policy; (c) promote positions that are consistent with the relevant rules adopted by regional fisheries management organisations and in the context of joint management by coastal States. (3) When a decision on amendments to the Protocol referred to in point (1) is foreseen to be adopted during a Joint Committee meeting, the necessary steps shall be taken so as to ensure that the position to be taken on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To that effect and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee meeting, to the Council or to its preparatory bodies for consideration and approval. (4) In respect of the issues referred to in point (1)(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days of receipt of the preparatory document, whichever occurs earlier. In the case of such an objection, the matter shall be referred to the Council. (5) If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. (6) The Commission is invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, the publication of the relevant decision in the Official Journal of the European Union and the submission of any proposal necessary for the implementation of that decision.